DETAILED ACTION
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,799,132 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The Examiner notes that claim 9 recites “wherein the first line forming the first side of the predicted-trajectory guide mark is one of the first lines of the predicted-trajectory guide and the second line forming the second side of the predicted-trajectory guide mark is one of the second lines of the predicted-trajectory guide marks.”
In claim 1, the claim recites “each of the pair of left and right planar predicted-trajectory guide marks comprises at least a first line that forms a first side of the predicted-trajectory guide mark ……and a second line that form a second side of the predicted-trajectory guide mark….” 
Thus, in claim 1, there is a recitation of two first lines (one for the left planar guide and one for the right planar guide). Since there are two first lines then claim 1 already recites that the first side of the  guide mark is one of the first lines of the set (set of two – right and left) and a second line is also part of a set (one for the left and one for the right). 
Thus, it is not clear how claim 9 further narrows claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakayama US Patent Pub. 2011/0066329 in view of Ghneim US Patent Pub. 2011/0001614. 
Regarding claim 1:
A driving support apparatus comprising: 
Wakayama is directed to a driving support device which includes an in-vehicle camera for shooting an image of a driving direction of the vehicle. See the abstract and paragraph [0022].
a non-transitory computer readable medium configured to store steps of a control program and captured images of an area behind a vehicle; a processor configured to execute the steps of the control program, the processor having a plurality of sections; 
See Figure 1 which discloses a parking support ECU 5 (which comprises a CPU, a ROM, a RAM and a backup RAM). As set forth in paragraph [0021], the ECU 5 executes various 
As explained in paragraph [0026], both the expected backward driving line and the steering wheel line are displayed. The ECU 5 controls the display device 2 to display the backward image and to overlap the expected backward driving line and the expected backward driving area based on the expected backward driving line, the expected backward driving area and the steering wheel line, which are converted to the coordinate system same as the backward image.
an image acquiring section that acquires a captured image of the area behind the vehicle supported by the driving support apparatus, 
See Figure 2 which discloses a rear camera 11 (image acquiring section). See also paragraph [0017] which explains that a camera 1 shoots an image of a region behind the vehicle. See also Figure 2 (which shows an image of the area behind the vehicle). 
As set forth above, paragraph [0026] explains that the ECU 5 controls the display device 2 to display the backward image and to overlap the expected backward driving line and the expected backward driving area based on the expected backward driving line, the expected backward driving area and the steering wheel line, which are converted to the coordinate system same as the backward image.
the area including a tow coupler at a rear portion of the vehicle and a tow-target coupler of a tow-target vehicle to be coupled to the tow coupler; and 
The Examiner notes that Wakayama does not specifically state that the display area includes a tow coupler at the rear portion of the vehicle and a tow-target coupler of a tow-target vehicle.

For example, Ghneim discloses of a vehicle with a rear camera and wherein the display shows a portion of the rear of the vehicle (e.g. bumper) as well as a trailer hitch 21 (See paragraph [0013]).  As shown in Figure 6, both the trailer hitch and the tow-target vehicle can be seen. The tow-target coupler 27 is defined within target icon 28 as shown in Figure 4. 

    PNG
    media_image1.png
    247
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    230
    249
    media_image2.png
    Greyscale

Therefore, it would have been obvious include a tow coupler in the vehicle so that the driver can connect a trailer (or other towable vehicle) to their car.  See paragraph [0013] of Ghneim.  The Examiner notes that both Wakayama and Ghneim disclose a vehicle with a rear camera that will assist the driver in reversing. Since tow couplers were known to be added to vehicles, as disclosed by Ghneim, and since Wakayama and Ghneim both display the rear portion of the vehicle and the background area around the vehicle, then it would have been predictable to one of ordinary skill in the art that that both the tow coupler and the trailer would be visible. 
a superimposing section that superimposes a pair of left and right planar predicted-trajectory guide marks in accordance with steering operation of the vehicle supported by the driving support apparatus, on the captured image acquired by the image acquiring section and that outputs a superimposed image,
See below Figure 2


    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale
 
In FIG. 2, A represents the backward image of the vehicle, B represents the expected driving track, and C represents the steering wheel line. D represents an image of the rear side of the body of the vehicle.  As explained in paragraph [0032], the curvature of the steering wheel line increases as the steering wheel angle becomes larger from the neutral position. The steering wheel line is displayed at the center of the expected driving track B. 
wherein each of the pair of left and right planar predicted-trajectory guide marks comprises at least a first line that forms a first side of the predicted-trajectory guide mark located toward a center of the vehicle's rear width and a second line that forms a second side of the predicted-trajectory guide mark located toward an outer edge of the vehicle's rear width, the first line being separated from the second line, 

[AltContent: textbox (First Side Lines)][AltContent: textbox (Right Planar Guide)][AltContent: textbox (Left Planar Guide)]See below annotated Figure 5
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Vehicle Center)]
    PNG
    media_image4.png
    301
    350
    media_image4.png
    Greyscale
[AltContent: textbox (Second Line)][AltContent: textbox (Second Line)]

	As also shown in the above figure the first lines are separated by a distance form the second lines (first lines being closer to the center of the vehicle and the second lines being closer to the edge of the vehicle). The area C also shows a separation between the two first lines. 
the superimposing section superimposes first lines of the predicted-trajectory guide marks starting at positions on either side of the tow coupler, such that the first lines of the predicted-trajectory guide marks indicate an alignment of a predicted-trajectory of the tow coupler with respect to the tow-target coupler of the tow-target vehicle, 
As set forth above the first lines of the guide marks of Wakayama is positon on either side of the tow hitch (combination with Ghneim which adds a tow coupler to Wakayama). The 
wherein a distance between the first lines of the predicted-trajectory guide marks is similar to a width of the tow coupler, and 	The examiner notes that the term “similar” is not specifically defined to be a set distance around the tow coupler nonetheless, as shown in the above figure, Wakayama discloses that the distance between the first lines is similar to the width that includes the area around the tow coupler.  
As shown in below figure 2, a left and right planar projections are shown with a gap “C” between the two projections. 

    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale

See paragraphs [0029-0032]
the superimposing section superimposes second lines in of the predicted-trajectory guide marks starting near both rear corners of the vehicle, said second lines indicating a predicted trajectory of the vehicle's rear width.

Nonetheless, Ghneim discloses that it was known to superimpose second lines (vehicle distance markers) along the projected path See Figure 6.  
Therefore, it would have been obvious to include second lines near both the rear corners of the vehicle as shown above by Ghneim. As explained in paragraph [0018], the second lines (i.e. the distance makers) are used to improve the driver’s perception for the vehicle maneuver. 

Regarding claim 2:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the tow coupler in a gap between the first line of the left planar predicted-trajectory guide mark and the first line of the right predicted-trajectory guide mark.	
	See Figure 2 of Wakayama. As set forth above, it would have been obvious to include a tow coupler as taught by Ghneim. In Figure 2 (annotated below) of Wakayama a gap is shown between the first line of the left planar guide and the first line of the right guide.  Since there is a gap between the two projections, the combination with Ghneim would show that the tow coupler of the vehicle will be displayed in the gap area since the tow coupler is in the center of the rear end of the vehicle. 

[AltContent: arrow][AltContent: textbox (Gap between first lines of left and right planar projections)]
    PNG
    media_image3.png
    445
    576
    media_image3.png
    Greyscale


Regarding claim 3:
The driving support apparatus according to claim 2, further comprising a backward imaging section that captures an image of the area behind the vehicle supported by the driving support apparatus and that outputs the captured image to an image processing section.
See Figure 2 of Wakayama. In addition See Figure 6 of Ghneim 

Regarding claim 5:
The driving support apparatus according to claim 1, wherein a color of the first line and a color of an area between the first line and the second line are different from each other.
See paragraph [0103] of Wakayama which describes the use of different colors for the superimposed images. In addition, see paragraph [0017] of Ghneim which also discloses the use of color for the superimposed image. 

Regarding claim 6:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the captured image acquired by the image acquiring section in an area between the first line and the second line in the superimposed image.
See Figure 2 of Wakayama. In addition, See Figure 6 of Ghneim. 

Regarding claim 8:
The driving support apparatus according to claim 1, wherein the first lines of each of the predicted-trajectory guide marks are located on a center side of the vehicle's rear width, on each side of the tow coupler.
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1. 

Regarding claim 9:
The driving support apparatus according to claim 1, wherein the first line forming the first side of the predicted-trajectory guide mark is one of the first lines of the predicted-trajectory guide marks, and the second line forming the second side of the predicted-trajectory guide mark is one of the second lines of the predicted-trajectory guide marks.  
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1.

Regarding claim 10:
The driving support apparatus according to claim 9, wherein the one of the first lines of the predicted-trajectory guide marks does not cross another of the first lines of the predicted- trajectory guide marks.  
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1.

Regarding claim 11:
The driving support apparatus according to claim 9, wherein the one of the second lines of the predicted-trajectory guide marks does not cross another of the second lines of the predicted- trajectory guide marks.
See Figure 2 of Wakayama and the annotated Figure 2 set forth above in claim 1.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakayama in view of Ghneim and further in view of Lu US Patent Pub. 2012/0265416.
Regarding claim 4:
The driving support apparatus according to claim 1, further comprising an image conversion section that generates an overhead view image by converting a view point of the captured image acquired from the image acquiring section, wherein the superimposing section superimposes the pair of left and right planar predicted-trajectory guide marks in accordance with the steering operation of the vehicle supported by the apparatus, on the overhead view image generated by the image conversion section, in place of the captured image acquired by the image acquiring section, and that outputs the superimposed image.
Wakayama in view of Ghneim do not specifically teach an image conversion section that generates an overhead view image.
Lu discloses of an overhead view (e.g. a bird’s eye viewing mode) that gives a view that appear to be from a camera that is spaced from the vehicle and is aimed directly downwards. See paragraph [0086].  As explained in paragraph [0091], the bird’s eye viewing mode can be used to assist the diver when backing up the vehicle to connect it to a trailer hitch. See also paragraphs [0094-0096]
As disclosed in paragraph [0011], Lu discloses that the controller is programmed to modify the raw image (conversion section which converts a view point of the capture image) so that the processed image appears to have been taken at an apparent viewing angle that is more vertically oriented than the actual viewing angle. See also Figures 7 and 10

Therefore, it would have been obvious to one of ordinary skill in the art to add an overhead view as taught by Lu. The Examiner notes that the combination of Wakayama and Gheim both discloses of assisting the driver while reversing and connecting the vehicle to a trailer. Lu, likewise is directed to the same field of endeavor and further discloses that an overhead view can also aid to assist the diver when backing up the vehicle to connect it to a trailer hitch. The Examiner notes that Lu provides an alternative display method to assist the driver when connecting the vehicle to a trailer. See also paragraphs [0094-0096]
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wakayama in view of Ghneim and further in view of Kuboyama US Patent Pub. 2012/0158256.
Regarding claim 7:
The driving support apparatus according to claim 6, wherein the display does not display the captured image on the first line in the superimposed image.
The examiner notes that it is not clear within the teachings of Wakayama whether the display does not display the captured image on the first line in the superimposed image. 
Nonetheless, Kuboyama in Figure 9 shows that a captured image is not displayed on the first lines of the superimposed image (projected image trajectories). See also Figure 12. 
Therefore, it would have been obvious to one of ordinary skill in the art to not display the captured image on the first lines of the superimposed image. The Examiner notes that as shown in the Figures of Kuboyama the superimposed images are clearly shown relative to the captured image and therefore, it would have been obvious to not display the captured image on the first line so that the driver can more clearly see the projected trajectory path that they are traversing.  


Claims 1-3, 5-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuboyama US Patent Pub. 2012/0158256 in view of Ghneim US Patent Pub. 2011/0001614. 
Regarding claim 1:
A driving support apparatus comprising: 
Kubyoama is directed to a driving support device that allows a driver to confirm the traveling routes of the wheels of a vehicle form an image indicating the circumference of the vehicle. 
a non-transitory computer readable medium configured to store steps of a control program and captured images of an area behind a vehicle; a processor configured to execute the steps of the control program, the processor having a plurality of sections; 
See Figure 1 which discloses a parking support ECU 5 (which comprises a CPU, memory, ICs etc. – See paragraph [0048]). As set forth in paragraph [0047], the ECU 5 executes various control programs in accordance with a mode selected by the driver.  
As explained in paragraph [0023], the ECU determines whether the shift lever is set to the reverse range and the ECU acquires the back image. (See paragraph [0070] and figure 3, step A21, A26-A29). 
an image acquiring section that acquires a captured image of the area behind the vehicle supported by the driving support apparatus, 
In paragraph [0070] Kuboyama discloses in step A26, the ECU acquires the back image taken with the rear camera 11. See also paragraph [0044]
the area including a tow coupler at a rear portion of the vehicle and a tow-target coupler of a tow-target vehicle to be coupled to the tow coupler; and 

Nonetheless, the Examiner notes that it would have been obvious to one of ordinary skill in the art that if the vehicle was equipped with a tow coupler then the rear area would include a tow coupler as well as the tow-target coupler of a tow-target vehicle. 
For example, Ghneim discloses of a vehicle with a rear camera and wherein the display shows a portion of the rear of the vehicle (e.g. bumper) as well as a trailer hitch 21 (See paragraph [0013]).  As shown in Figure 6, both the trailer hitch and the tow-target vehicle can be seen. The tow-target coupler 27 is defined within target icon 28 as shown in Figure 4. 

    PNG
    media_image1.png
    247
    274
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    230
    249
    media_image2.png
    Greyscale

Therefore, it would have been obvious include a tow coupler in the vehicle so that the driver can connect a trailer (or other towable vehicle) to their car.  See paragraph [0013] of Ghneim.  The Examiner notes that both Kuboyama and Ghneim disclose a vehicle with a rear camera that will assist the driver in reversing. In addition, in paragraph [0105] discloses a trailer and thus suggest to one of ordinary skill in the art that a vehicle could tow a trailer. In addition, Since tow couplers were known to be added to vehicles, as disclosed by Ghneim, and since 
a superimposing section that superimposes a pair of left and right planar predicted-trajectory guide marks in accordance with steering operation of the vehicle supported by the driving support apparatus, on the captured image acquired by the image acquiring section and that outputs a superimposed image,
See below Figure 11 and paragraph [0074-0076] which discloses a pair of left and right planar predicted-trajectory guide marks in accordance with a steering operation. As stated in paragraph [0077], the ECU 20 generates a rear route image indicated the positions, in the rear image, of the left rear wheel rout TL_r, the distance guide line TmL_r, the right rear wheel route TR_r, and the distance guide line TmR_r. 


    PNG
    media_image5.png
    513
    580
    media_image5.png
    Greyscale

wherein each of the pair of left and right planar predicted-trajectory guide marks comprises at least a first line that forms a first side of the predicted-trajectory guide mark located toward a center of the vehicle's rear width and a second line that forms a second side of the predicted-trajectory guide mark located toward an outer edge of the vehicle's rear width, the first line being separated from the second line, 
[AltContent: textbox (Right Planar Guide)][AltContent: textbox (Left Planar Guide)]See below annotated Figure 11

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Vehicle Center)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Side Lines)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Line)][AltContent: textbox (Second Line)]
    PNG
    media_image6.png
    303
    448
    media_image6.png
    Greyscale


	As also shown in the above figure the first lines are separated by a distance from the second lines (first lines being closer to the center of the vehicle and the second lines being closer to the edge of the vehicle). 
the superimposing section superimposes first lines of the predicted-trajectory guide marks starting at positions on either side of the tow coupler, such that the first lines of the predicted-trajectory guide marks indicate an alignment of a predicted-trajectory of the tow coupler with respect to the tow-target coupler of the tow-target vehicle, 
As set forth above the first lines of the guide marks of Kuboyama is positon on either side of the tow hitch (combination with Ghneim which adds a tow coupler to Kuboyama). The Examiner notes that the first lines will indicate alignment of the predicted trajectory of the tow coupler to the target coupler of the tow-target vehicle (such as a trailer as described by Ghneim). 
wherein a distance between the first lines of the predicted-trajectory guide marks is similar to a width of the tow coupler, and 	As shown in the above figures and in combination with Ghneim, Kuboyama discloses that the distance between the first lines is similar to the width that includes the area around the tow coupler.  That is, the two first lines approach the center of the vehicle and thus the tow coupler (as combined with Ghneim) is within the area between the first two lines.  
The Examiner notes that the patent specification does not clearly define “similar” as it pertains to the distance between the tow-coupler and the first lines. That is, there is specific guidance as to the width threshold between the two first lines before it ceases to be within the similar range as set forth in the claim. The Examiner notes that the first lines is described as being directed towards the center side of the rear of the vehicle. See col. 7, lines 6 -25. 
In col. 8, lines 22-38, the patent specification discloses that “he pair of left and right predicted-trajectory guide marks 405, 406 which are located on the center side of the vehicle width direction are superimposed at positions in the outer edge direction from tow vehicle side coupler 402,” Thus, the patent specification discloses that the guide marks are located on the center side of the vehicle width direction and are also in the outer edge direction from the tow 
Based on the teachings in the patent specification, the Examine notes that Kuboyama discloses the first lines width is similar to the width of the tow coupler as described in the specification. 
the superimposing section superimposes second lines in of the predicted-trajectory guide marks starting near both rear corners of the vehicle, said second lines indicating a predicted trajectory of the vehicle's rear width.
The Examiner notes that Kuboyama discloses second lines TmR_r and TmL_r starting near both rear corners of the vehicle. 

Regarding claim 2:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the tow coupler in a gap between the first line of the left planar predicted-trajectory guide mark and the first line of the right predicted-trajectory guide mark.	
	See Figure 11 of Kuboyama.  As set forth above, it would have been obvious to include a tow coupler as taught by Ghneim. In Figure 11 of Kuboyama a gap is shown between the first line of the left planar guide and the first line of the right guide.  Since there is a gap between the two projections, the combination with Ghneim would show that the tow coupler of the vehicle will be displayed in the gap area since the tow coupler is in the center of the rear end of the vehicle. 

Regarding claim 3:
The driving support apparatus according to claim 2, further comprising a backward imaging section that captures an image of the area behind the vehicle supported by the driving support apparatus and that outputs the captured image to an image processing section.


Regarding claim 5:
The driving support apparatus according to claim 1, wherein a color of the first line and a color of an area between the first line and the second line are different from each other.
See paragraph [0103] of Kuboyama which describes the use of different colors for the superimposed images. In addition, see paragraph [0017] of Ghneim which also discloses the use of color for the superimposed image. 

Regarding claim 6:
The driving support apparatus according to claim 1, further comprising a display that displays the superimposed image provided by the superimposing section, wherein the display displays the captured image acquired by the image acquiring section in an area between the first line and the second line in the superimposed image.
See Figure 11 of Kuboyama. In addition, See Figure 6 of Ghneim. 
Regarding claim 7:
The driving support apparatus according to claim 6, wherein the display does not display the captured image on the first line in the superimposed image.
Kuboyama in Figure 9 shows that a captured image is not displayed on the first lines of the superimposed image (projected image trajectories). See also Figure 12. 

Regarding claim 8:
The driving support apparatus according to claim 1, wherein the first lines of each of the predicted-trajectory guide marks are located on a center side of the vehicle's rear width, on each side of the tow coupler.
See Figure 11 of Kuboyama and the annotated Figure 2 set forth above in claim 1. 

Regarding claim 9:
The driving support apparatus according to claim 1, wherein the first line forming the first side of the predicted-trajectory guide mark is one of the first lines of the predicted-trajectory guide marks, and the second line forming the second side of the predicted-trajectory guide mark is one of the second lines of the predicted-trajectory guide marks.  
See Figure 11 of Kuboyama and the annotated Figure 2 set forth above in claim 1.


Regarding claim 10:
The driving support apparatus according to claim 9, wherein the one of the first lines of the predicted-trajectory guide marks does not cross another of the first lines of the predicted- trajectory guide marks.  
See Figure 11 of Kuboyama and the annotated Figure 11 set forth above in claim 1.

Regarding claim 11:
The driving support apparatus according to claim 9, wherein the one of the second lines of the predicted-trajectory guide marks does not cross another of the second lines of the predicted- trajectory guide marks.
See Figure 11 of Kuboyama and the annotated Figure 11 set forth above in claim 1.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuboyama in view of Ghneim and further in view of Lu US Patent Pub. 2012/0265416.
Regarding claim 4:
The driving support apparatus according to claim 1, further comprising an image conversion section that generates an overhead view image by converting a view point of the captured image acquired from the image acquiring section, wherein the superimposing section superimposes the pair of left and right planar predicted-trajectory guide marks in accordance with the steering operation of the vehicle supported by the apparatus, on the overhead view image generated by the image conversion section, in place of the captured image acquired by the image acquiring section, and that outputs the superimposed image.
Kuboyama in view of Ghneim do not specifically teach an image conversion section that generates an overhead view image.
Lu discloses of an overhead view (e.g. a bird’s eye viewing mode) that gives a view that appear to be from a camera that is spaced from the vehicle and is aimed directly downwards. See paragraph [0086].  As explained in paragraph [0091], the bird’s eye viewing mode can be used to assist the diver when backing up the vehicle to connect it to a trailer hitch. See also paragraphs [0094-0096]
As disclosed in paragraph [0011], Lu discloses that the controller is programmed to modify the raw image (conversion section which converts a view point of the capture image) so that the processed image appears to have been taken at an apparent viewing angle that is more vertically oriented than the actual viewing angle. See also Figures 7 and 10
As shown in Figure 10, in addition to the bird’s eye view, an overlay 40 is displayed which gives the driver further detailed information. See paragraph [0094]. Thus, Lu discloses a superimposing section with a trajectory guide.  The Examiner notes that the by adding the bird’s eye view of Lu to the display of Kuboyama, then the overhead view would display  the left and right planar trajectories since both Kuboyama and Lu discloses of superimposing images on the display. 
Therefore, it would have been obvious to one of ordinary skill in the art to add an overhead view as taught by Lu. The Examiner notes that the combination of Kuboyama and Gheim both discloses of assisting the driver while reversing and connecting the vehicle to a trailer. Lu, likewise is directed to the same field of endeavor and further discloses that an overhead view can also aid to assist the diver when backing up the vehicle to connect it to a trailer hitch. The Examiner notes that Lu provides an alternative 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992